Case 5:20-cr-00004-DCB-LRA Document 3 Filed 02/12/20 Page 1 of 2

SOUTHERN Dig
TRICT OF Mi
Ss
FI E SISSIPP]

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

 

WESTERN DIVISION By TON
UNITED STATES OF AMERICA
v. CRIMINAL NO. 5 AderY~ Dew. LR A
KENNETH “BUDDY” McDUFF 16 U.S.C. § 704
18 U.S.C. § 1512
The Grand Jury charges:

COUNT 1 -

Some time on or about the last week in December, 2016, the exact date being unknown,
in Wilkinson County in the Western Division of the Southern District of Mississippi, the
defendant, KENNETH “BUDDY” McDUFF, aided and abetted by others known and unknown
by the grand jury, did unlawfully place bait and cause others to place bait on and adjacent to an
area for the purpose of causing and allowing a person to take and attempt to take migratory game
birds, that is, ducks, by the aid of baiting, on and over a baited area, all in violation of Title 16,
United States Code, Section 704(b)(2),and Title 50, Code of Federal Regulations Section
20.21(i).

COUNT 2

On or about July 10, 2018, in Wilkinson County in the Western Division of the Southern
District of Mississippi, and elsewhere, the defendant, KENNETH “BUDDY” McDUFF,
knowingly attempted to corruptly persuade “CB” to lie to a federal law enforcement officer by
telling CB to deny CB’s role in the illegal placement of bait for ducks if asked about it by a
federal law enforcement officer after CB told McDUFF that a federal law enforcement officer
wanted to ask CB about the illegal placement of bait. McDUFF knew that cB had in fact

illegally placed bait in violation of federal law. In attempting to corruptly persuade CB to lie to a
Case 5:20-cr-00004-DCB-LRA Document 3 Filed 02/12/20 Page 2 of 2

federal Jaw enforcement officer, McDUFF acted with the intent to hinder, delay, and prevent the
communication of information to Special Agents of the United States Fish & Wildlife Service
relating to the commission of a Federal offense in Wilkinson County, Mississippi, that is, the
placement of bait for the purpose of causing and allowing a person to take and attempt to take
migratory game birds by the aid of baiting on and over a baited area in violation of Title 16,
United States Code, Section 704(b)(2),and Title 50, Code of Federal Regulations Section

m
LAG

D. MICHAEL HURST, JR. /
United States Attorney

20.21(i), all in violation of Title 18, United States Code, Section

      

A TRUE BILL:
S/SIGNATURE REDACTED
Foreperson of the Grand Jury

This indictment was returned in open court by the foreperson or deputy foreperson of the
grand jury on this, the /2" day of February, 2020.

‘UNITED STATES MAGISTRATE JUDGE
